QUINN, Justice,
specially concurring:
I specially concur in the judgment reversing the convictions of both defendants on the basis that they were denied their constitutional right to the effective assistance of counsel. U.S. Const. amends. VI & XIV; Colo. Const. art. II, § 16. I do not read Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980), however, as requiring a defendant who raised no objection to trial counsel’s multiple representation to demonstrate not only that there was an actual conflict of interest at trial but also that the lawyer’s simultaneous representation of conflicting interests had an adverse effect on the lawyer’s trial performance. I believe Cuyler can and should be read to require a defendant to demonstrate only that there existed an actual conflict of interest at trial. Indeed, if a showing of adverse effect were required, I would affirm the judgment of conviction entered against Herbert Armstrong for aggravated robbery, conspiracy to commit aggravated robbery, false imprisonment, aggravated motor vehicle theft, and second degree burglary. I view the record as only supporting the conclusion that trial counsel’s performance was adversely affected in his defense of the single charge of conspiracy to commit aggravated robbery filed against Ann Armstrong. Because, however, I believe that a claim of ineffective assistance of counsel requires only a demonstration that trial counsel was faced with an actual conflict of interest in simultaneously representing multiple defendants in a joint criminal prosecution, I concur in the reversal of the judgments of conviction entered against both Herbert Armstrong and Ann Armstrong.
When a constitutional right to counsel exists, there is a correlative right to conflict-free representation. E.g., Wood v. Georgia, 450 U.S. 261, 101 S.Ct. 1097, 67 L.Ed.2d 220 (1981); Holloway v. Arkansas, 435 U.S. 475, 98 S.Ct. 1173, 55 L.Ed.2d 426 (1978). An actual conflict of interest in joint representation is clearly present when the separate interests of the defendants significantly diverge in relation to an important factual issue in the case or with respect to basic trial strategy. Thus, a lawyer representing codefendants in the same criminal prosecution would necessarily face a conflict of interest in those circumstances where material evidence favorable to one client is prejudicial to the other, or where plausible argument on the evidence would be beneficial to one defendant but detrimental to the other. See Baty v. Balkcom, 661 F.2d 391 (5th Cir.1981), cert. denied, 456 U.S. 1011, 102 S.Ct. 2307, 73 L.Ed.2d 1308 (1982); Camera v. Fogg, 658 F.2d 80 (2d Cir.1981), cert. denied, 454 U.S. 1129, 102 S.Ct. 981, 71 L.Ed.2d 117 (1981).
I recognize that a number of courts have read the Supreme Court’s opinion in Cuyler to mean that a defendant who failed to object to trial counsel’s simultaneous representation of another defendant must establish, as necessary components of an ineffective assistance of counsel claim, that an actual conflict of interest existed at trial and that the conflict adversely affected trial counsel’s performance. E.g., Parker v. Parratt, 662 F.2d 479 (8th Cir.1981), cert. denied, 459 U.S. 846, 103 S.Ct. 102, 74 L.Ed.2d 91 (1982); Camera, 658 F.2d 80; Walker v. Garrington, 521 F.Supp. 1313 (M.D.Tenn.1981). Other courts, however, have either explicitly or implicitly read Cuyler to mean that a Sixth Amendment claim requires no more than a demonstration of an actual conflict of interest, as distinguished from a potential conflict, in trial counsel’s simultaneous representation of multiple defendants in the same criminal prosecution. E.g., Baty, 661 F.2d 391 (“the standard imposed by the Supreme Court in Cuyler is met by proof of an actual conflict of interest”); Turnquest v. Wainwright, 651 F.2d 331 (5th Cir.1981) (defendant denied effective assistance of counsel because trial counsel had an actual conflict of interest which arose when a witness to aggravated robbery would have contradicted government testimony about defendant if he had been called to testify but would also have impaired codefendant’s alibi defense); People v. Dooley, 21 Cal.App.3d 91, 169 Cal.Rptr. 76 (1980) (under Cuyler proof of actual conflict of interest mandates reversal; although court found no actual conflict, *26it reversed conviction on basis of trial court’s denial of motion for separate counsel due to potential conflict created by joint representation); Commonwealth v. Michel, 381 Mass. 447, 409 N.E.2d 1293 (1980) (defendant denied effective assistance of counsel because lawyer’s joint representation of codefendants resulted in an actual conflict of interest); see also Note, Conflict of Interest in the Representation of Multiple Criminal Defendants: Clarifying Cuyler v. Sullivan, 70 Geo.L.J. 1527 (1982). I agree with those cases which interpret the Cuyler opinion as requiring no more than a demonstration by the defendant that there existed an actual conflict of interest in trial counsel’s joint representation of multiple defendants in the same criminal prosecution.
Three reasons support the conclusion that the Supreme Court did not intend to require proof of adverse effect as a necessary component of a claim of ineffective assistance of counsel based on an actual conflict of interest. First, the Supreme Court in Cuyler discussed with approval its earlier holding in Glasser v. United States, 315 U.S. 60, 62 S.Ct. 457, 86 L.Ed. 680 (1942), that a conflict of interest from dual representation of joint defendants was sufficient in itself to demonstrate a denial of the right of effective assistance of counsel. As Cuyler points out, the right to effective assistance of counsel is too fundamental to permit a court “ ‘to indulge in nice calculations as to the amount of prejudice’ attributable to the conflict.” Cuyler, 446 U.S. at 349, 100 S.Ct. at 1718, quoting Glasser, 315 U.S. at 76, 62 S.Ct. at 467. This fact led the Court to conclude that “until a defendant shows that his counsel actively represented conflicting interests, he has not established the constitutional predicate for his claim of ineffective assistance.” Cuyler, 446 U.S. at 350, 100 S.Ct. at 1719.
Second, although Cuyler held that a defendant need not demonstrate prejudice, nowhere in the opinion is it explained how a showing of adverse effect differs, if at all, from a showing of prejudice. The Court’s recent remarks in Strickland v. Washington, — U.S. -, -, 104 S.Ct. 2052, 2067, 80 L.Ed.2d 674 (1984), which involved an ineffective assistance of counsel claim not involving a conflict of interest, add further support to the argument that there is no real distinction between prejudice and adverse effect. There the Court stated:
In Cuyler v. Sullivan, 446 U.S., at 345-350, 100 S.Ct., at 1716-1719, the Court held that prejudice is presumed when counsel is burdened by an actual conflict of interest. In those circumstances, counsel breaches the duty of loyalty, perhaps the most basic of counsel’s duties. Moreover, it is difficult to measure the precise effect on the defense of representation corrupted by conflicting interests. Given the obligation of counsel to avoid conflicts of interest and the ability of trial courts to make early inquiry in certain situations likely to give rise to conflicts, see, e.g., Fed.Rule Crim.Proc. 44(c), it is reasonable for the criminal justice system to maintain a fairly rigid rule of presumed prejudice for conflicts of interest. Even so, the rule is not quite the per se rule of prejudice that exists for [other] Sixth Amendment claims .... Prejudice is presumed only if the defendant demonstrates that counsel “actively represented conflicting interests” and “that an actual conflict of interest adversely affected his lawyer’s performance.”
I fail to see how a court can presume prejudice when counsel operates under an actual conflict of interest, and yet simultaneously require a defendant to demonstrate that the actual conflict adversely affected trial counsel’s performance.
Third, a standard of review that requires a separate showing of adverse effect presents severe proof problems for the defendant and would be contrary to the reasoning of Holloway v. Arkansas, 435 U.S. 475, 98 S.Ct. 1173, 55 L.Ed.2d 426 (1978). In Holloway the Court held that a trial court’s decision denying defense counsel’s pretrial motions for appointment of separate counsel due to a conflict of interest deprived the defendants of the right to effective assistance of counsel, thereby requiring automatic reversal of their conviction. Holloway emphasizes the futility of *27attempting to determine the impact of the conflict on the attorney’s representation, noting that such an inquiry would require “unguided speculation” on “what the advocate finds himself compelled to refrain from doing.” 435 U.S. at 490-91, 98 S.Ct. at 1181-82 (emphasis in original). “Although the court in Holloway was considering whether to require proof of prejudice from a conflict, not whether to require adverse impact on counsel’s representation, the reasoning is equally applicable to either situation.” Baty, 661 F.2d at 396-97.
In the absence of a definitive decision on the issue by the United States Supreme Court, I would read Cuyler to mean that the essential and only predicate for a claim of ineffective assistance of counsel in the instant case is that a defendant show that there existed an actual conflict of interest in trial counsel’s joint representation of multiple defendants in the same criminal proceeding. This standard is not only consistent with Glasser and Holloway, both of which provide the doctrinal underpinning for Cuyler, but also is in accord with our decision in People v. Castro, 657 P.2d 932 (Colo.1983). In Castro, we held that the defendant was denied effective assistance of counsel because his court-appointed lawyer was simultaneously representing the district attorney in a legal challenge to an elector’s recall petition and also in a criminal charge filed against the district attorney for overspending his budget. Instead of requiring a demonstration that the conflict adversely affected the lawyer’s representation, we presumed such adverse effect when we stated that “[a] lawyer representing such conflicting interests cannot avoid being adversely affected at various stages of the criminal prosecution of an accused.” 657 P.2d at 944-45.
Because an actual conflict of interest existed with respect to trial counsel’s simultaneous representation of Herbert and Ann Armstrong in the same criminal prosecution, both defendants were denied their constitutional right to effective assistance of counsel. I therefore concur in the judgment reversing the convictions and remanding for a new trial.
I am authorized to say that Justice NEIGHBORS joins in this special concurrence.